Citation Nr: 0518724	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-12 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral 
neuropathy secondary to diabetes mellitus claimed as a result 
of exposure to Agent Orange.

3.  Entitlement to service connection for sexual function 
problems secondary to diabetes mellitus claimed as a result 
of exposure to Agent Orange.  

4.  Entitlement to service connection for contracture of the 
hands secondary to diabetes mellitus claimed as a result of 
exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of August 2003 and January 2004 
of the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO), of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran did not have service in the Republic of 
Vietnam, and the evidence does not show that the veteran was 
exposed to chemical dioxins while he was in service.

3.  Medical evidence has not been presented that would 
etiologically link any of the claimed disabilities at issue 
with the veteran's military service or to any incidents 
therein.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
the veteran's active service and may not be presumed to have 
been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 (2004). 

2.  Peripheral neuropathy was not incurred or aggravated 
during the veteran's active service or a service connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.310 (2004).  

3.  Sexual function problems were not incurred or aggravated 
during the veteran's active service or a service connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.310 (2004).  

4.  Contracture of the hands was not incurred or aggravated 
during the veteran's active service or a service connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims involving service connection by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC).  Specifically, in those documents, the appellant has 
been told that he needed to submit evidence supporting his 
assertions that he was actually suffering from the claimed 
disabilities and that the disabilities were related to or 
caused by his military service or to an incident that 
occurred while the veteran was performing military duties or 
as the result of exposure to chemical dioxins.  He was also 
informed what he needed to do in order to prevail on his 
claim based on secondary service-connection.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, in letters dated April 2003, June 2003, July 2003, 
and August 2003, which spelled out the requirements of the 
VCAA and what the VA would do to assist the veteran.  The VA 
also informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has undergone 
numerous VA medical examinations since April 2000.  Although 
these examinations have not specifically provided opinions 
with respect to the etiology of the claimed disabilities, 
based on the nature of the claim, the Board finds such 
opinions unnecessary.  The veteran has based his claim on his 
assertions that he was exposed to chemical dioxins/Agent 
Orange while he was stationed in Southwest Asia.  As will be 
discussed below, the evidence obtained from the Department of 
the Army (the veteran's branch of service) does not indicate, 
suggest, or insinuate that the veteran served in Southwest 
Asia or that he was exposed to chemical dioxins.  There is no 
indication that having the veteran undergo another 
examination would change the diagnoses previously given nor 
would it change the fact that the veteran was not exposed to 
chemical dioxins.  Therefore, a remand to have the veteran 
examined again would serve no purpose other than to impose 
additional burdens on VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (even strict adherence to the requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.)  Given the foregoing, the Board finds that the 
RO has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's various disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues discussed on appeal was harmless error.  In 
numerous letters to the veteran, along with the SOC and the 
SSOC, the RO informed him of what information he needed to 
establish entitlement to service connection.  The veteran was 
further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
letters satisfy the VCAA content-complying notice.  The 
claimant and his representative have been provided with every 
opportunity to submit evidence and argument in support of the 
veteran's claims and to respond to VA notices.  Therefore, to 
decide the issues addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, the SSOC, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. ___, slip op. at *32, 2005 WL 957317 (Vet. App. 
Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claims as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, a rating decision, an SOC, and 
SSOC, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2004), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence 
otherwise.  38 C.F.R. § 3.307(a) (2000).  If a veteran was 
exposed to a herbicide agent during active military service, 
the diseases noted at 38 C.F.R. § 3.309(e) (2004) will be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
(2004) are met, even there is no record of such disease 
during service:  However, if the rebuttable presumptions of 
38 C.F.R. § 3.307(d) (2004) are also not satisfied, then the 
veteran's claim shall fail.  VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which it has not 
been specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341 
(1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2004).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2004).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2004), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The veteran has asserted that he served in Kingdom of 
Cambodia and the Republic of Vietnam in 1969 and 1970.  He 
further contends that he was involved in combat in Southeast 
Asia and that he was exposed to chemical dioxins while 
serving in Vietnam.  He avers that as a result of this 
exposure, he has developed diabetes mellitus which has, in 
turn, caused peripheral neuropathy, sexual dysfunction, and 
contracture of the hands.  

The record reflects that, per the veteran's DD Form 214, the 
veteran did not graduate from high school until 1970.  In 
June of 1970, the veteran was married to his first wife, and 
in August 1970 he entered onto active duty.  The veteran 
performed his training at Fort Jackson, South Carolina.  The 
veteran received treatment for minor complaints from medical 
personnel at Fort Jackson.  He underwent a discharge physical 
at the Fort Jackson medical facility in February 1971, and 
was subsequently released from active duty shortly 
thereafter.  The service medical documents do not show 
entrees of data from any other facilities besides Fort 
Jackson.  The DD Form 214 does not show previous service nor 
does it indicate that the veteran was stationed outside of 
CONUS.  

The Board notes that the veteran's DD Form 214 also indicates 
that the veteran was a "trainee" at the time of his 
discharge.  In other words, he did not complete his training 
in his military occupational specialty such as a rifleman.  
Such training would have been required prior to his 
deployment to a war zone.  The DD Form 214 further reports 
that the veteran's only decoration and/or award is the 
National Defense Service Medal.  Said medal was awarded to 
individuals who served on active duty during the period of 
time that the veteran was enlisted in the US Army.  
Decorations, medals, and awards indicative of service in 
Southeast Asia are not reported on the veteran's DD Form 214, 
as would normally have occurred if the veteran served as he 
has contended.  Moreover, the DD Form 214 states that the 
veteran was on 37 days of excess leave from December 1, 1970, 
to January 6, 1971 - the same time that the veteran claims 
that he was fighting the enemy in Southeast Asia.  

As reported above, in order to qualify for the presumption 
pursuant to 38 C.F.R §§ 3.307 and 3.309 (2004), there must be 
proof that the veteran actually served in Southeast Asia.  
The evidence clearly does not support the veteran's misguided 
assertions that he served in combat in Cambodia and South 
Vietnam.  That same evidence does not show that the veteran 
ever served in the US Army in any place other than Fort 
Jackson, South Carolina.  Hence, it is the conclusion of the 
Board that the veteran does not meet the requirements needed 
pursuant to the laws and regulations governing presumptions 
for chemical dioxin-caused disorders.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The medical evidence of record does document the veteran's 
complaints concerning sexual dysfunction, diabetes mellitus, 
peripheral neuropathy, and contracture of the hands.  
However, those same documents do not etiologically link any 
of the claimed disorders with the veteran's military service 
or any incident therein.  While the veteran did undergo 
treatment for acute conditions while he was in service, he 
did not receive treatment for any symptoms or manifestations 
related to the disabilities that are now on appeal.  None of 
the medical examiners who have treated or examined the 
veteran has opined or suggested that the veteran's current 
disorders and disabilities are related, in any manner, to the 
veteran's short period of active duty.  Additionally, the 
medical experts have not hypothesized that somehow the 
veteran was exposed to chemical dioxins while he was 
stationed at Fort Jackson, South Carolina, and that that 
exposure led to the development of the veteran's current 
disorders.  

The Board is thus left with the veteran's contentions with 
respect to his disabilities.  In determining whether evidence 
submitted by a veteran is credible the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995).  The veteran's service medical records and personnel 
records contradict the assertions made by the veteran.  
Moreover, since the veteran filed his claim, his recitation 
of what occurred with respect to his military service has 
been inconsistent.  The Board believes that the veteran's 
written evidence is not credible or probative, and does not 
add weight to the overall claim.  See, e.g., Struck v. Brown, 
9 Vet. App. 145, 155-156 (1996).

Additionally, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  However, that same lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service.  If the claimed disability is manifested 
by observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from numbness in the legs or sexual problems.  
However, he is not competent to say that he has an actual 
disability that is related to his service or to a condition 
he suffered therefrom while he was in service.  In other 
words, there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the appellant has presented no competent 
medical evidence showing some type of link between the 
veteran's current disabilities and disorders and his military 
service.  There is no evidence showing that the veteran 
served in Southeast Asia and was exposed to chemical dioxins.  
And the evidence is silent in supporting the veteran's 
assertions that his current disabilities are directly related 
to the veteran's limited time in service.  Because this 
evidence has not been presented, service connection is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


ORDER

Service connection for diabetes mellitus secondary to 
exposure to Agent Orange is denied.

Service connection for peripheral neuropathy secondary to 
diabetes mellitus claimed as a result of exposure to Agent 
Orange is denied.

Service connection for sexual function problems secondary to 
diabetes mellitus claimed as a result of exposure to Agent 
Orange is denied.  

Service connection for contracture of the hands secondary to 
diabetes mellitus claimed as a result of exposure to Agent 
Orange is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


